ACCEPTED
                                                                                         03-15-00316-CR
                                                                                                 8023720
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    12/1/2015 8:16:55 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-15-00316-CR

HEATHER LAUREN RICHARDS                  §                IN THE THIRD
                                                                   FILED IN
                                                              3rd COURT OF APPEALS
                                         §                        AUSTIN, TEXAS
v.                                       §                DISTRICT   COURT
                                                              12/1/2015         OF
                                                                        8:16:55 AM
                                         §                      JEFFREY D. KYLE
THE STATE OF TEXAS                       §                APPEALS OF  Clerk
                                                                         TEXAS

                   APPEARANCE OF COUNSEL - STATE

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW THE STATE OF TEXAS, by and through its Assistant

District Attorney, and files this appearance of counsel in the above-captioned

cause. The previous attorney listed on the State’s brief in this case – Ms. Chari L.

Kelly – took a position with another office, and the undersigned counsel hereby

appears and respectfully requests that this Honorable Court forward any further

notices and correspondence to his county email address.


                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley
                                      SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         1
                          CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Appearance of Counsel

- State has been delivered to Appellant HEATHER LAUREN RICHARD’s

attorney of record in this matter:

        Amanda Erwin
        109 East Hopkins Street, Suite 200
        San Marcos, Texas 78666
        Phone: (512) 938-1800
        amanda@theerwinlawfirm.com
        Counsel for Appellant on Appeal

by electronic mail service through efile.txcourts.gov, this 1st day of December,

2015.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         2